              Case 2:18-cv-00537-JLR Document 169
                                              167 Filed 06/17/20
                                                        06/16/20 Page 1 of 2



                                                                        The Honorable James L. Robart
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   JOHNNY B. DELASHAW, JR.,
                                                         CASE NO. 2:18-cv-00537-JLR
10                                 Plaintiff,
                                                         STIPULATION AND ORDER
11                  v.                                   REGARDING THE SCHEDULING
                                                         OF THE DELASHAW AND BAKER
12                                                       DEPOSITIONS
     SEATTLE TIMES COMPANY, and
13   CHARLES COBBS,

14                                 Defendants.

15

16          Pursuant to the Court’s Order on Motions to Extend Deposition of Mr. Delashaw and

17   Mr. Baker, Dkt. # 154, Plaintiff Johnny B. Delashaw, Jr. and Defendant Seattle Times Company

18   hereby stipulate that the additional 3.5 hours of deposition of Mr. Baker shall be completed on

19   June 25, 2020, and the additional 3.0 hours of deposition of Dr. Delashaw shall be completed on

20   June 30, 2020. Counsel for Defendant Dr. Charles Cobbs agrees to this schedule.

21          STIPULATED AND AGREED TO this 16th day of June, 2020.

22
     ///
23

24   //

25   /
26

     STIPULATION AND ORDER REGARDING THE                                 SUMMIT LAW GROUP PLLC
     SCHEDULING OF THE DELASHAW AND BAKER                                  315 FIFTH AVENUE SOUTH, SUITE 1000
     DEPOSITIONS- 1                                                         SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:18-cv-00537-JLR                                                  Telephone: (206) 676-7000
                                                                                    Fax: (206) 676-7001
            Case 2:18-cv-00537-JLR Document 169
                                            167 Filed 06/17/20
                                                      06/16/20 Page 2 of 2



      HARRIGAN LEYH FARMER &                      SUMMIT LAW GROUP PLLC
 1    THOMSEN LLP                                 Attorneys for Defendant Seattle Times
      Attorneys for Plaintiff                     Company
 2

 3    By: s/ Tyler L. Farmer                      By s/Jessica L. Goldman
           Arthur W. Harrigan, Jr.                   Jessica L. Goldman, WSBA #21856
 4         Tyler L. Farmer                           Christopher T. Wion, WSBA #33207
           Kristin E. Ballinger                      Tanya Nesbitt, WSBA #56122
 5         Harrigan Leyh Farmer & Thomsen LLP        Summit Law Group PLLC
           999 Third Avenue, Ste. 4400               315 Fifth Avenue South, Suite 1000
 6         Seattle, WA 98104                         Seattle, WA 98104
           Email: arthurh@harriganleyh.com           Telephone: (206) 676-7000
 7         tylerf@harriganleyh.com                   Fax: (206) 676-7001
           kristinb@harriganleyh.com                 Email: jessicag@summitlaw.com,
 8                                                   chrisw@summitlaw.com,
                                                     tanyan@summitlaw.com
 9

10    MCNAUL EBEL NAWROT & HELGREN                SOMERVILLE, LLC
      PLLC                                        Attorneys for Defendant Charles Cobbs
11    Attorneys for Defendant Charles Cobbs

12                                                By: s/ John Q. Somerville
      By: s/ Malaika M. Eaton                         John Q. Somerville
13         Malaika M. Eaton                           Somerville, LLC
           Jehiel I. Baer                             300 Richard Arrington Jr. Blvd. N., Ste.
14         McNaul Ebel Nawrot & Helgren PLLC          710
           600 University Street, Ste. 2700           Birmingham, AL 35203
15         Seattle, WA 98101                          Email: JQS@Somervillellc.com
           Email: meaton@mcnaul.com
16         jbaer@mcnaul.com

17

18
                                               ORDER
19

20        IT IS SO ORDERED.
21

22
          DATED this 17th day of June, 2020.
                                                 A
                                                 THE HONORABLE JAMES L. ROBART
23
                                                 UNITED STATES DISTRICT JUDGE
24

25

26

     STIPULATION AND ORDER REGARDING THE                          SUMMIT LAW GROUP PLLC
     SCHEDULING OF THE DELASHAW AND BAKER                          315 FIFTH AVENUE SOUTH, SUITE 1000
     DEPOSITIONS- 2                                                 SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:18-cv-00537-JLR                                          Telephone: (206) 676-7000
                                                                            Fax: (206) 676-7001
